DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered.
The amendments to the claims have been entered.
Claims 16-32 are pending in the present application.
Claims 16-20 were amended.
Claims 21-32 were added.  
The rejection of claims 16 and 19 under 35 USC 112(b) have been withdrawn and the rejection of claim 20 under 35 USC 112(b) has been maintained. 
Claim 20 has been amended to recite “the powder activated carbon prior to being added to the steel mill wastewater stream”.  However, it is unclear where, in the as-originally filed specification, support for said amendment is provided. 
The rejection of claim 19 under 35 USC 112(a) has been withdrawn.
The rejection under 35 USC 102 has been withdrawn.
The rejections under 35 USC 103 have been withdrawn.
Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recite “powder activated carbon prior to being added to the steel mill wastewater stream has an apparent density in the range of from 22 lb/ft3 to 35 lb/ft3”.  The Examiner is unable to locate the support for this feature in the original disclosure.  
The Examiner respectfully request that, if Applicant believes that there is support for this amendment in the original disclosure, Applicants provide the Examiner with the exact page with line and/or paragraph; figure with reference number(s) and/or the original claim number that supports the claimed “powder activated carbon prior to being added to the steel mill wastewater stream has an apparent density in the range of from 22 lb/ft3 to 35 lb/ft3” limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 20-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the steel mill water stream”.  There is insufficient antecedent basis for this limitation of the claim.  For the sake of compact prosecution, claim 17 is understood as “added to the steel mill wastewater stream”.
Claim 23 recites “the powder activated carbon is separated from the steel mill wastewater stream together with steel scale”.  It is unclear if the “steel scale” is being separated with the “steel mill wastewater stream” or with the “powder activated carbon”. 
Claim 23 recites “steel scale”.  It is unclear what the term “steel scale” means.  Applicants specification does not define “steel scale” and the Examiner is unable to determine an art recognized meaning for the term “steel scale”.  
Claim 28 recites “the predetermined threshold is 30 mg TOC/L water in the steel mill wastewater stream”.  It is unclear how to measure 30 mg TOC/L water.  For the sake of compact prosecution, claim 28 is understood to be “the predetermined threshold is 30 ppm TOG in the steel mill wastewater stream”, as supported by Applicants’ specification.  
Claim Scope 
Applicant is advised that should claim17 be found allowable, claim30  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-18, 21 is/are rejected under 35 U.S.C. 103 as obvious over US PUB 2016/0130160 A1 (hereinafter US 160) and US PAT 5,047,083 (hereinafter US 083)
Regarding claims 16, 31 and 32, US 160 discloses a process for reducing the total organic carbon (TOC) in wastewater, wherein the process comprises “(a) contacting the mixture M1 which contains at least one oxygenate having from 1 to 16 carbon atoms with an adsorbing agent and adsorbing at least a portion of an oxygenate at the adsorbing agent; (b) separating an aqueous mixture M2 from the adsorbing agent, the mixture M2 being depleted of the oxygenate adsorbed in (a); (c) separating an oxygenate from the mixture M2 obtained in (b) by subjecting the mixture M2 to reverse osmosis in at least one reverse osmosis unit containing a reverse osmosis membrane obtaining an aqueous mixture M3 being depleted of this oxygenate” (see US 160 paragraphs [0019]-[0022], see also abstract and paragraphs [0001], and [0024]-[0078] and [0188]-[0193]). The oxygenate in M1 may be monopropylene glycol (MPG), dipropylene glycol (DPG), tripropylene glycol (TPG), dipropylene glycol methyl ether (DPGME), tripropylene glycol monomethyl ether (TPGME), and mixtures of two or more thereof (see US 160 paragraph [0030]). 
In US 160, the TOC content of the wastewater was determined by DIN EN 1484 (See US 160 paragraphs [0025] and [0189] as well as Table 1). 
In US 160, step (a) comprises “contacting the mixture M1 which contains at least one oxygenate having from 1 to 16 carbon atoms with an adsorbing agent and adsorbing at least a portion of an oxygenate at the adsorbing agent…” (see US 160 paragraph [0020]).  The adsorbing agent includes activated carbon in powder or granular form (see US 160 paragraph [0039]-[0040]).  The adsorbing agent, which includes powder activated carbon, and wastewater are added to each other and the contacting step “may be carried out in any appropriate way. The contacting may be, for example, carried out in batch mode or in a semi-continuous mode. It is preferred that the contacting in (a) is performed in continuous mode. Preferably, the adsorbing agent is provided as a stationary bed in a suitable container equipped with suitable filters or frits to avoid the loss of the stationary bed” (see US 160 paragraph [0047]).
In a preferred method of US 160, the “the mixture M1 (i.e. wastewater containing TOC) is introduced in such an adsorbing unit and is passed over the adsorbing agent at a defined flow rate, thereby becoming depleted of an oxygenate” (see US paragraph [0048]).  It is understood that “mixing” means to combine or to bring into close contact.  Therefore, in US ‘160, the activated carbon and wastewater/M1 are brought into contact with one another, i.e. mixed, when the wastewater/M1 is passed over the adsorbing agent.
In step (b) of the method of US 160, the “aqueous mixture M2 is separated from the adsorbing agent, wherein the mixture M2 is depleted of the oxygenate adsorbed in (a)” (see US 160 paragraph [0053]).  In “the separating in (b) of the aqueous mixture M2 from the adsorbing agent is obtained by means selected from the group consisting of filtration, centrifugation, decantation, evaporation, and combinations of two or more thereof” (see US 160 paragraph [0054].).  
US 083 discloses a process for de-oiling mill scale (see US 083 abstract).  US 083 discloses that oil contamination, including glycols and glycol esters and ethers, of mill scale is formed during a steel making process and is problematic because “oil contamination of the mill scale limits its recycle back into the steelmaking process because the heat involved liberates hydrocarbons and various oxides of hydrocarbons which contaminate the air and do not permit the steel operator to meet environmental quality demands. In addition, if the mill scale is recycled to the sinter plant which prepares the feed to blast furnaces, the oil which contaminates the mill scale results in operational problems by fouling fan blades and filter bags in the bag house as well as producing the excessive hydrocarbon emissions mentioned above” (see US 083 col 1, lines 10-29 and col 10, lines 7-17).  US 083 discloses that oil contamination is a known problem in the steel industry, causing problems such as higher raw material cost and higher disposal cost (see US 083 col 1, lines 30-35).  
US 083 discloses that “a typical steel mill produces from about 100 to as much as 750 tons per day of oily mill scale, all of which is contaminated with hydrocarbon oils to some degree or another. When the oil contamination on a mill scale reaches a level of from 0.5% to 5% and above, this mill scale is unusable for recycle into the sinter plant because of the problems caused by excessive hydrocarbon emissions, fouling of fan blades, blinding of filter bags, and the like” (see US 083 col 1, lines 36-45). 
Neither US 160 or US 083 alone disclose a method for reducing glycol content in a steel mill wastewater stream containing at least one glycol species, the method comprising measuring an amount of total organic carbon (TOC) in the steel mill wastewater stream and when the measured amount of TOC is greater than a predetermined threshold; adding powder activated carbon to the steel mill wastewater stream; mixing the powder activated carbon in the steel mill wastewater stream; and separating the powder activated carbon from the steel mill wastewater stream, as recited in claim 16.  However, taken together, US 160 and US 083 would have been obvious to combine to arrive at the claimed method.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take together US 160 and US 083 to achieve a method for reducing glycol content in a steel mill wastewater stream containing at least one glycol species, the method comprising measuring an amount of total organic carbon (TOC) in the steel mill wastewater stream and when the measured amount of TOC is greater than a predetermined threshold; adding powder activated carbon to the steel mill wastewater stream; mixing the powder activated carbon in the steel mill wastewater stream; and separating the powder activated carbon from the steel mill wastewater stream, as recited in claim 16, because US 083 discloses that oil contamination in the wastewater of steel production is a known problem and US 160 discloses a method for the thorough treatment for the removal of TOC contaminants, including oil contaminants like monopropylene glycol (MPG), dipropylene glycol (DPG), tripropylene glycol (TPG), dipropylene glycol methyl ether (DPGME), tripropylene glycol monomethyl ether (TPGME), from wastewater so that said water can be reused or released into the environment (see US 016 paragraph [0006]).  Thus, US 160 and US 083 is deemed to a method for reducing glycol content in a steel mill wastewater stream containing at least one glycol species, the method comprising measuring an amount of total organic carbon (TOC) in the steel mill wastewater stream; and when the measured amount of TOC is greater than a predetermined threshold: adding powder activated carbon to the steel mill wastewater stream; mixing the powder activated carbon in the steel mill wastewater stream: and separating the powder activated carbon from the steel mill wastewater stream.
US 160 and US 083 is deemed to disclose when the measured amount of TOC is greater than a predetermined threshold, as recited in claim 1 (see US 083 col 1, lines 5-45 (“a typical steel mill produces from about 100 to as much as 750 tons per day of oily mill scale, all of which is contaminated with hydrocarbon oils to some degree or another. When the oil contamination on a mill scale reaches a level of from 0.5% to 5% and above, this mill scale is unusable for recycle into the sinter plant because of the problems caused by excessive hydrocarbon emissions, fouling of fan blades, blinding of filter bags, and the like” (see US 083 col 1, lines 36-44)).  See also US 160 paragraphs [0001]-[0006] (US 160 discloses that in large scale production, there is a need to purify the wastewater to remove these oxygenated side- or by-products (See paragraphs [0004]-[0006] and [0027]).  “This amounts to several million tons of industrial wastewater per year obtained in the olefin oxide production. This wastewater requires thorough treatment for removing contaminants prior to its re-use or a release into the environment” (see US 160 paragraph [0006]).  The claim language does not define the quantity of TOC that is a predetermined threshold.  Thus, any quantity of TOC present in a wastewater may be deemed a predetermined threshold.)).  
In US 160 and US 083, the addition of the wastewater stream to powder activated carbon renders obvious the addition of powder activated carbon to wastewater because a change in sequence of adding elements does not render a limitation non-obvious.  The “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”  See MPEP 2144.04, IV, C.  Further, in US 160 and US 083, the separation of the wastewater stream from the powder activated carbon renders obvious the separation of powder activated carbon from wastewater because a change in sequence of separating elements does not render a limitation non-obvious.  The “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”  See MPEP 2144.04, IV, C.
Regarding claims 17 and 30, US 160 and US 083 discloses the invention as discussed above in claim 16. Further, US 160 and US 083 discloses the powder activated carbon is added to the steel mill water stream in an amount in the range of from 50 to 800 lbs powder activated carbon per 1 lb TOC in the steel mill wastewater stream, as recited in claim 17, and the powder activated carbon is added to the steel mill wastewater stream in an amount in the range of from 50 to 800 lbs powder activated carbon per 1 lb TOC in the steel mill wastewater stream, as recited in claim 30  (In example 1 of US 160, 53.4 g of granulated activated charcoal (GAC) carbon) was present in a stainless steel chromatography column and “mixture M1 was passed at ambient temperature over the GAC with a bed volume (BV) of 4.6 h-1” (see US 160 paragraph [0190]).  Figure 1 of US 160 establishes a relationship between concentration of GAC, effluent concentration (wt%) and time).  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration of the adsorbing agent of US 160 and US 083 to 50-800lb/1 lb of TOC since the prior art recognizes that the concentration of the adsorbing agent/powder activated carbon affects the adsorption capacity of the TOC in waste water. 
Without showing unexpected results, the claimed quantity of powder activated carbon per TOC cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of powder activated carbon in US 160 and US 083.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the quantity of powder activated carbon per TOC and, in the course of routine experimentation, arrive at the claimed invention.
Regarding claim 18, US 160 and US 083 discloses the invention as discussed above in claim 16. Further, US 160 and US 083 discloses the powder activated carbon is added to the steel mill wastewater stream (see rejection of claim 16).
US 160 and US 083 does not explicitly disclose “in an amount in the range of from 200 to 400 lbs powder activated carbon per 1 lb TOC in the steel mill wastewater stream”.  However, US 160 and US 083 discloses a relationship between concentration of GAC, effluent concentration (wt%) and time (see rejection of claim 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration of the adsorbing agent of US ‘160 to 200-400 lb/1 lb of TOC since US ‘160 recognizes that the concentration of the adsorbing agent affects the adsorption capacity of the TOC in waste water. 
Without showing unexpected results, the claimed quantity of powder activated carbon per TOC cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of powder activated carbon in US ‘160.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).   Therefore, it would have been obvious to one of ordinary skill in the art to optimize the  quantity of powder activated carbon per TOC and, in the course of routine experimentation, arrive at the claimed invention.
Regarding claim 21, US 160 and US 083 discloses the invention as discussed above in claim 16. Further, US 160 and US 083 discloses performed at a steel mill (see rejection of claim 16; see also US 083 abstract and col 1, lines 5 – col 2, line 43; col 6, lines 44-55; col 7, line 60 – col 11, line 32.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the method of the combined cited art at a steel mill because that is where the wastewater stream is produced and it would be easier to perform the method at the location where the waste is produced rather than transporting the waste to a second or different location.).
Regarding claim 22, US 160 and US 083 discloses the invention as discussed above in claim 21. Further, US 160 and US 083 discloses the powder activated carbon is added to the steel mill wastewater stream in a mixing chamber (see US 160 container, tube, feeding and removal means, chromatography column, reactor, see paragraphs [0048], [0093]-[0096], [0190], [0196] and [0200]; see also US 083 mixing cylinder, figure 7).
Claim 23 recites “powder activated carbon is separated from the steel mill wastewater stream together with steel scale”.  The scope of the claim cannot be determined.  As noted above, claim 23 is deemed indefinite.  The term “steel scale” is unclear and cannot be determined.  Thus, the scope of the claim cannot be determined and the claim cannot be examined. 
US 160 and US 083 discloses that the “phase separate the suspended iron oxide and other solid material making up the contaminated mill scale from the oil contaminated waters formed by this high energy mixing so as to provide an oil free mill scale and a contaminated oily emulsion which then is treated separately to recover oil and treated fresh waters” (see US 083 col 2, lines 25-33).  US 160 and US 083 discloses separating powder activated carbon from the oil contaminated water (see US 160 paragraphs [0019]-[0022], [0053], [0054] and [0188]-[0201]; see also rejection of claim 16).  
Regarding claims 24 and 25, US 160 and US 083 discloses the invention as discussed above in claim 16. Further, US 160 and US 083 does not explicitly discloses the glycol content in the steel mill wastewater stream is 5 to 100 gallons glycol / 100 lb TOC before the powder activated carbon is added, as recited in claim 24, and the glycol content in the steel mill wastewater stream is 30 to 100 gallons glycol / 100 lb TOC before the powder activated carbon is added, as recited in claim 25.  
US 160 and US 083 discloses “a typical steel mill produces from about 100 to as much as 750 tons per day of oily mill scale, all of which is contaminated with hydrocarbon oils to some degree or another” (see US 083 col 1, lines 36-39).  US 160 and US 083 discloses the contaminated mill scale includes glycol (see US 083 col 10, lines 7-37).  Thus, the oily mill scale waste water of US 160 and US 083 would necessarily contain glycol in the wastewater.  The steel mill wastewater stream of the combined prior art appears to be substantially identical to the claimed steel mill wastewater stream and thus inherently would possess the claimed range properties—unless these properties arise from features not yet claimed.  
It is noted that the claimed “glycol content in the steel mill wastewater stream” is measured “before the powder activated carbon is added”.  Thus, the “glycol content” feature is determined at any point of existence of the wastewater in the steel manufacturing process. 
Regarding claims 26 and 27, US 160 and US 083 discloses the invention as discussed above in claim 16. Further, US 160 and US 083 does not explicitly disclose the powder activated carbon is added to the steel mill wastewater stream at a feed rate in the range of from 5 to 20 lb/min, as recited in claim 26, and the powder activated carbon is added to the steel mill wastewater stream at a feed rate in the range of from 10 to 20 lb/min, as recited in claim 27. 
US 160 and US 083 discloses an experimental example wherein “the wastewater stream obtained from the large scale propylene oxide production plant and having a TOC of 0.2 weight-% was contacted with an adsorbing agent according to the present invention. As adsorbent, a carbon bed was used consisting of Carbsorb 40 (Calgon; granular activated carbon). The bed consisted of 68 g of Carbsorb 40, and the wastewater stream was passed through the bed with a flow rate of 0.3 ml/min” (see US 160 paragraph [0200]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the flow rate/feed rate of US 160 and US 083 in order to optimize the interaction of powder activated carbon and the contaminants in the wastewater stream (see US 160 paragraph [0190]; see also Figure 1 of US 160 that establishes a relationship between concentration of GAC, effluent concentration (wt%) and time).  Without showing unexpected results, the claimed feed rate cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the feed rate in US 160 and US 083.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the feed rate and, in the course of routine experimentation, arrive at the claimed invention.
Regarding claim 28, US 160 and US 083 discloses the invention as discussed above in claim 16. Further, US 160 and US 083 discloses the predetermined threshold (see rejection of claim 16; see also US 083 col 1, lines 5-45 (“[W]hen the oil contamination on a mill scale reaches a level of from 0.5% to 5% and above, this mill scale is unusable for recycle into the sinter plant because of the problems caused by excessive hydrocarbon emissions, fouling of fan blades, blinding of filter bags, and the like” (see US 083 col 1, lines 40-44)); See also US 160 paragraphs [0001]-[0006] and [0027] (“wastewater requires thorough treatment for removing contaminants prior to its re-use or a release into the environment” (see US 160 paragraph [0006]).)) 
US 160 and US 083 does not explicitly disclose the predetermined threshold is 30 mg TOC/L water in the steel mill wastewater stream.  Further, in view of the 35 USC 112 rejections, claim 28 is understood to be “the predetermined threshold is 30 ppm TOG in the steel mill wastewater stream”.  
The steel mill wastewater stream of the combined prior art appears to be substantially identical to the claimed steel mill wastewater stream and thus inherently would possess the claimed TOC contaminant properties—unless these properties arise from features not yet claimed.  Without showing unexpected results, the claimed predetermined threshold cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the predetermined threshold in US 160 and US 083.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the predetermined threshold and, in the course of routine experimentation, arrive at the claimed invention.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 160 and US 083 as applied to claim 16 above, and further in view of Potwara, Robert. "The ABCs of activated carbon." Water Quality Products Magazine February (2012).(hereinafter “NPL”) .
Regarding claim 19, US 160 and US 083 discloses the invention as discussed above in claim 16. Further, US 160 and US 083 does not explicitly disclose the powder activated carbon has an iodine value in the range of from 1100 to 1500.
NPL discloses that the “most common raw materials used to manufacture AC for water treatment are coconut shells and coal.”  See page 14, 1st column on the left, 2nd full paragraph.  NPL discloses that the “[C]oconut shell ACs have the highest iodine numbers, which correspond to a higher capacity to adsorb small molecules, such as volatile organic chemicals.”  See page 14, middle column, 1st full paragraph.  NPL also discloses that “[L]ower-density ACs, like those made from sub-bituminous coal, require up to 35% fewer pounds to fill a given volume compared to ACs made from raw materials with higher densities.”  See page 14, 1st column on the left, last full paragraph.  NPL discloses the iodine number of the most common activated carbon is an iodine number ranging from 500-1300.  See page 14, Table 1.  Moreover, the iodine number of the coconut shell activated carbon is 1,050-1,300 and the iodine number of the sub-bituminous coal activated carbon is 1,000-1,100.  Both of these activated carbons have an iodine number that overlaps the claimed range. 
NPL is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment with activated carbon.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use either the coconut shell activated carbon and/or the sub-bituminous coal activated carbon as the adsorbing agent of US 160 and US 083 since US 160 and US 083 discloses that the adsorbing agent can be an activated carbon, in either powder or granular form, and NPL discloses that coconut shell activated carbon has a higher capacity to adsorb small molecules, like volatile organic chemicals and/or glycols, or sub-bituminous coal activated carbon since few pounds of sub-bituminous coal activated carbon is needed to fill a given volume, which reduces cost, and waste (See US 160, paragraphs [0039] and [0040]; See also NPL, page 14).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 20, US 160 and US 083 in view of NPL discloses the invention as discussed above in claim 19. Further, US 160 and US 083 in view of NPL does not explicitly disclose the powder activated carbon has an apparent density in the range of from 22 lb/ft3 to 35 lb/ft3.  
NPL discloses that the most common activated carbons have an apparent density ranging from 22 34 lb/cu ft.  See page 14, Table 1.  Any of the activated carbons disclosed in NPL, which are the most common raw materials used to manufacture activated carbon for water treatment, have an apparent density that overlaps the claimed range.  See page 14, 1st column on the left, 2nd full paragraph and Table 1. 
As established above, NPL is analogous prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any of the four activated carbons disclosed by NPL as the activated carbon in US 160 and US 083 in view of NPL, as the four activated carbons of NPL are the four most common materials of activated carbon and thus, are known equivalents of the activated carbon disclosed in US ‘160.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 160 and US 083 as applied to claim 16 above, and further in view of CA 3051824 A1 (hereinafter CA 824). 
Regarding claim 29, US 160 and US 083 discloses the invention as discussed above in claim 16. Further, US 160 and US 083 discloses the powder activated carbon is added to the steel mill wastewater stream (see rejection of claim 16) 
US 160 and US 083 does not explicitly disclose the powder activated carbon is added in the form of a slurry.
CA 824 discloses using an activated carbon slurry supply method for water treatment techniques using ground activated carbon (see CA 824 abstract and paragraphs [0004]-[0015]).  CA 824 discloses that “an activated carbon slurry supply method that can favorably suppress scale precipitation from activated carbon slurry even when the activated carbon slurry contains ground activated carbon and water” (see CA 824 paragraph [0015], see also paragraphs [0001], [0005], [0011]-[0014]).
CA 824 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a slurry, as disclosed in CA 824, of the activated carbon of US 160 and US 083 because a slurry provides easier handling properties than a powder or granular form and CA 824 discloses a method of forming a slurry that achieves suppress scale precipitation that may enhance the remediation properties of the activated carbon in the slurry with the steel mill wastewater. 
Thus, US 160 and US 083 in view of CA 824 discloses the powder activated carbon is added to the steel mill wastewater stream in the form of a slurry comprising from 0.01 to 10 lbs powder activated carbon per gallon water (see rejection of claim 17. In example 1 of US 160, 53.4 g of granulated activated charcoal (GAC) carbon) was present in a stainless steel chromatography column and “mixture M1 was passed at ambient temperature over the GAC with a bed volume (BV) of 4.6 h-1” (see US 160 paragraph [0190]).  Figure 1 of US 160 establishes a relationship between concentration of GAC, effluent concentration (wt%) and time).  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration of the adsorbing agent of US 160 and US 083 to 50-800lb/1 lb of TOC since the prior art recognizes that the concentration of the adsorbing agent/powder activated carbon affects the adsorption capacity of the TOC in waste water. 
Without showing unexpected results, the claimed quantity of powder activated carbon per TOC cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of powder activated carbon in US 160 and US 083.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the quantity of powder activated carbon per TOC and, in the course of routine experimentation, arrive at the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773